DOWNEY, Judge.
In August 1976 Mr. and Mrs. Rhyne filed in the circuit court a petition for writ of certiorari and for injunctive relief, the thrust of which was to prevent enforcement of a zoning ordinance of the City of Wilton Manors. The circuit court held a hearing on the petition for writ of certiorari and denied the petition. No appeal was taken from said order. Subsequently, another hearing was held on the claim for injunctive relief and that remedy was also denied. From the order denying injunctive relief this appeal was perfected.
Although initially we questioned the jurisdiction of this court to consider this appeal, that question was postponed until consideration of the case on the merits. Upon further consideration we are persuaded that we do not have jurisdiction to entertain the appeal.
In a very similar situation it was held in Dade County v. McArthur Jersey Farm Dairy, Inc., 214 So.2d 362 (Fla. 3rd DCA 1968), that a taxpayer could not maintain an action seeking simultaneous certiorari and equitable relief, nor could the taxpayer seek equitable relief after maintaining a certiorari proceeding. We followed McArthur in Charles Sales Corp. of West Palm Beach v. Maxwell, 224 So.2d 752 (Fla. 4th DCA 1969), and we see no reason to deviate from the principle involved in those cases.
Accordingly, this appeal should be, and is hereby DISMISSED.
BERANEK and GLICKSTEIN, JJ., concur.